732-/5"
                               ELECTRONIC RECORD




COA #      03-14-00059-CR                        OFFENSE:        19.02


           Thomas Brock v. The State of
STYLE:     Texas                                 COUNTY:         Travis

                      Modified and, as
COA DISPOSITION:      Modified, Affirmed         TRIAL COURT:    167th District Court


DATE: 5/22/15                    Publish: NO     TC CASE #:      D-l-DC-12-202194




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Thomas Brock v. The State of Texas           CCA#:
                                                                           732-/5
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Rt?/v*n>                                     JUDGE:

DATE:     /vf/iJsOjy                                  SIGNED:                           PC:

JUDGE:       ffa/ QjAjLd^                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD